Case 2:20-cv-05289-MCS-AS Document 64 Filed 01/27/21 Page 1 of 2 Page ID #:1366



 1
 2
 3
 4                                                                                         JS-6
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   LUANNY COHEN, individually and on              Case No. 2:20-cv-05289- MCS-AS
     behalf of all others similarly situated,
11                                                  [PROPOSED] JUDGMENT
                            Plaintiff,
12                                                  Complaint Served: May 14, 2020
            vs.
13
     AINSWORTH PET NUTRITION LLC
14   d/b/a RACHAEL RAY NUTRISH; and
     THE J. M. SMUCKER COMPANY
15   d/b/a SMUCKER AND SMUCKER’S,
16                          Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
      [PROPOSED] JUDGMENT                                        CASE NO. 2:20-CV-05289- MCS-AS
Case 2:20-cv-05289-MCS-AS Document 64 Filed 01/27/21 Page 2 of 2 Page ID #:1367



 1         Defendants Ainsworth Pet Nutrition LLC and The J. M. Smucker Company’s
 2   Motion to Dismiss Plaintiff Luanny Cohen’s First Amended Complaint was heard on
 3   January 11, 2021, the Honorable Mark C. Scarsi presiding. Having considered
 4   Defendants’ Motion, the pleadings and papers filed in support of and in response to the
 5   Motion, the documents and records in the Court’s file, and argument of counsel, and a
 6   decision having been duly rendered granting Defendants’ Motion,
 7         IT IS HEREBY ORDERED, ADJUDGED, and DECREED THAT:
 8         Defendants’ Motion to Dismiss is GRANTED, and judgment is entered against
 9   Plaintiff and for Defendants on all causes of action. Plaintiff shall take nothing from
10   her action against Defendants and the action is DISMISSED WITH PREJUDICE.
11         IT IS SO ORDERED.
12
13   Date: January 27, 2021                          __________________________
14                                                   Mark C. Scarsi
                                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
      [PROPOSED] JUDGMENT                                         CASE NO. 2:20-CV-05289- MCS-AS
